                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Tatyana Manos, Allison Marshall, and Ronnie
Robert Molina,                                     Civil No. 18-cv-0427 (PJS/HB)

                     Plaintiffs,

v.                                                   ORDER ON REPORT
                                                   AND RECOMMENDATION
Federal Bureau of Prisons; Eric Holder, former
Attorney General, in his individual and official
capacities; Loretta Lynch, former Attorney
General, in her individual and official
capacities; Sally Yates, former acting Attorney
General, in her individual and official
capacities; Jefferson Sessions, former Attorney
General, in his individual and official
capacities; Matthew Whitaker, acting Attorney
General, in his individual and official
capacities; Harley G. Lapin, former BOP
Director, in his official capacity; Charles E.
Samuels, Jr., former BOP Director, in his
official capacity; Thomas R. Kane, former
Interim BOP Director, in his official capacity;
Mark S. Inch, former BOP Director, in his
official capacity; Hugh J. Hurwitz, acting BOP
Director, in his official capacity; John Doe No.
1, former North Central Regional BOP
Director, in his official capacity; John Doe No.
2, former North Central Regional BOP
Director, in his official capacity; Jeffrey E.
Krueger, North Central Regional BOP
Director, in his official capacity; John Doe No.
3, former South Central Regional Director, in
his official capacity; John Doe No. 4, former
DSCC Director, in his official capacity;
Kethleen Kenney, BOP General Counsel, in
her official capacity; Scott Fisher, former BOP
Warden, in his individual and official
capacities; M. Travis Bragg, former BOP
Warden, in his official capacity; Sandy Jett,
former BOP Warden, in his individual and
official capacities; John Doe No. 5, former
acting BOP Warden, in his individual and
official capacities; L. LaRiva, former BOP
Warden, in his official capacity; John Doe
No. 6, former acting BOP Warden, in his
individual and official capacities; David Paul,
former BOP Warden, in his individual and
official capacities; and John and Jane Does 7–
15,

                     Defendants.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed

to the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation is ADOPTED;

       2.     Defendants’ Motion to Dismiss [Doc. No. 77] is GRANTED IN PART,

              DENIED IN PART, and DENIED AS MOOT IN PART as follows:

              a.     The motion is GRANTED as to Tatyana Manos’s and Allison

                     Marshall’s claims against Defendants in their official capacities, and

                     those should claims are DISMISSED WITH PREJUDICE;

              b.     The motion is DENIED as to Ronnie Molina’s official capacity

                     claim challenging the 300-minute monthly telephone call restriction


                                             2
                  under the First, Fifth, and Eighth Amendments;

            c.    The motion is GRANTED as to Ronnie Molina’s official capacity

                  claim that that he has been adversely affected by the BOP’s

                  administrative remedy process in violation of the APA and the Fifth

                  and Eighth Amendments, and that claim is DISMISSED

                  WITHOUT PREJUDICE;

            d.    The motion should is GRANTED as to Ronnie Molina’s official

                  capacity claim that the lack of an FMC in the western region violates

                  the APA and the Eighth Amendment, and that claim is DISMISSED

                  WITH PREJUDICE;

            e.    The motion is DENIED AS MOOT as to former Plaintiff Theodore

                  Manos because his claims have been dismissed without prejudice;

                  and

      3.    All remaining claims against Defendants in their individual capacities are

            DISMISSED WITHOUT PREJUDICE.


Dated: 2/6/20                          s/Patrick J. Schiltz
                                       PATRICK J. SCHILTZ
                                       United States District Judge




                                          3
